\U3-W
                                 ELECTRONIC RECORD




COA # 14-13-00847-CR                             OFFENSE: Tampering with Governmental Record


STYLE: Lisa Hunter v The State of Texas         COUNTY: Harris


COA DISPOSITION: Affirmed                                   TRIAL COURT: 185th District Court



DATE: December 9, 2014     Publish: No                       TC CASE #:1352314




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Lisa Hunter v The State of Texas


CCA#

        A??ELLANr\*>
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition   CCA Disposition:
                                                DATE:
                                                                     lfefe3'W
         £V/^^                                  JUDGE:.

DATE:        O^I<2Sp0ljr                        SIGNED:                      PC:

JUDGE:                                          PUBLISH:                     DNP:




                                                                                    MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:

                                                                            ELECTRONIC RECORD